Case 8:17-bk-12746-SC     Doc 34 Filed 02/26/19 Entered 02/26/19 13:13:16       Desc
                           Main Document    Page 1 of 32


 1   JEREMY W. FAITH (State Bar No. 190647)
     Jeremy@MarguliesFaithLaw.com
 2   MEGHANN A. TRIPLETT (State Bar No. 268005)
     Meghann@MarguliesFaithLaw.com
 3   MARGULIES FAITH, LLP
     16030 Ventura Blvd., Suite 470
 4   Encino, California 91436
     Telephone: (818) 705-2777
 5   Facsimile: (818) 705-3777
 6   Attorneys for Jeffrey I. Golden, Chapter 7 Trustee
 7

 8                          UNITED STATES BANKRUPTCY COURT
                             CENTRAL DISTRICT OF CALIFORNIA
 9                                 SANTA ANA DIVISION

10   In re                                      Case No.: 8:17-bk-12746-SC
11                                              Chapter: 7
12   DU SIK KANG,                             MOTION FOR ORDER AUTHORIZING
                                              TRUSTEE TO COMPROMISE
13                                    Debtor. CONTROVERSY WITH WELLS FARGO
                                              BANK, N.A, MEMORANDUM OF POINTS
14                                            AND AUTHORITIES; DECLARATION IN
                                              SUPPORT THEREOF
15
                                                [Fed. Bankr. P. 9019]
16
                                                [No Hearing Required Pursuant to Local
17                                              Bankruptcy Rule 9013-1(o)]
18

19

20

21

22

23

24

25

26

27

28
Case 8:17-bk-12746-SC              Doc 34 Filed 02/26/19 Entered 02/26/19 13:13:16                                  Desc
                                    Main Document    Page 2 of 32


 1
                                            TABLE OF CONTENTS                                                                Page
 2

 3
     I.    INTRODUCTION ....................................................................................................... 3
 4
     II.   RELEVANT BACKGROUND FACTS ....................................................................... 3
 5
           A. The Subject Real Property................................................................................ 3
 6         B. The Bankruptcy Case........................................................................................ 5
 7   III. ARGUMENT .............................................................................................................. 6
 8         A. Standard for Approval of a Settlement ............................................................ 6
 9         B. The Court Should Approve the Proposed Settlement.................................... 7
10              1. Probability Of Success In Litigation ............................................................ 8
11              2. Any Impediments To Collection ................................................................. 10
12              3. The Complexity, Expense, Inconvenience And Delay Of Litigation ........ 10
13              4. The Interest Of Creditors With Deference To Their Reasonable

14                  Opinions ...................................................................................................... 10

15   IV. CONCLUSION ........................................................................................................ 11

16   DECLARATION OF JEFFREY I. GOLDEN ................................................................... 12

17

18

19

20

21

22

23

24

25

26

27

28

                                                                    i
Case 8:17-bk-12746-SC             Doc 34 Filed 02/26/19 Entered 02/26/19 13:13:16                              Desc
                                   Main Document    Page 3 of 32


 1                                             TABLE OF AUTHORITIES
     CASES                                                                                                              Page
 2
     First Bank v. E. W. Bank,
 3       199 Cal.App.4th 1309, 1314 (2011) ........................................................................... 8
 4   Hamilton v. Consol. Water Co.,
       56 Cal. App. 7, 10-12 (Dist. Ct. App. 1921) ................................................................ 9
 5
     In re A & C Properties,
 6       784 F.2d 1377 (9th Cir. 1986) ................................................................................ 7, 8
 7   In re Blair,
         538 F.2d 849, 851-52 (9th Cir. 1976) ......................................................................... 7
 8
     In re Carson,
 9       82 B.R. 847, 852 (Bankr. S.D. Ohio 1987) ................................................................. 6
10   In re Ericson,
         6 B.R. 1002, 1005 (D. Minn. 1980) ............................................................................. 6
11
     In re Hydronic Enterprise, Inc.,
12       58 B.R. 363, 365 (Bankr. D.R.I. 1986)........................................................................ 6
13   In re Kim,
         161 B.R. 831, 835 (9th Cir. BAP 1993) ...................................................................... 8
14
     In re Municipal Corrections, LLC,
15       501 B.R. 119 (Bankr. N.D. Ga. 2013) ......................................................................... 8
16   In re Professional Inv. Properties of America,
         955 F.2d 623, 627 (9th Cir. 1992) .............................................................................. 8
17
     In re Tleel,
18       876 F.2d 769, 772 (9th Cir. 1989) .............................................................................. 8
19   In re Walsh Construction, Inc.,
         669 F.2d 1325, 1328 (9th Cir. 1982) .......................................................................... 7
20
     In re Woodson,
21       839 F.2d 610, 620 (9th Cir. 1988) .............................................................................. 7
22   In re W T Grant Co.,
         699 F.2d 599, 608 (2d Cir. 1983), cert. denied, 464 U.S. 822, 104 S.Ct.
23       89, 78 L.Ed. 2d 97 (1983)........................................................................................... 7
24   Kittery Point Partners, LLC v. Bayview Loan Servicing LLC (In re Kittery
         Point Partners, LLC),
25       Case No. 17-2065 (Bankr. D. Me. Mar. 12, 2018) ...................................................... 8
26   Pac. Tr. Co. TTEE v. Fid. Fed. Sav. & Loan Ass'n,
        184 Cal. App. 3d 817 (1986) ...................................................................................... 9
27

28

                                                                 ii
Case 8:17-bk-12746-SC             Doc 34 Filed 02/26/19 Entered 02/26/19 13:13:16                              Desc
                                   Main Document    Page 4 of 32


 1
     STATUES                                                                                                           Page
 2
     11 U.S.C. § 544(a)(3) ........................................................................................ 3, 8, 9, 11
 3

 4
     RULES                                                                                                              Page
 5
     Federal Rules of Bankruptcy Procedure 2002(a)............................................................. 1
 6
     Federal Rules of Bankruptcy Procedure 9019 ................................................................. 1
 7
     Federal Rules of Bankruptcy Procedure 9019(a)............................................................. 6
 8
     Federal Rules of Civil Procedure 12(b)(6) ....................................................................... 3
 9
     Local Rules of Bankruptcy Procedure 9013-1(o)(1) ......................................................... 1
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                                 iii
Case 8:17-bk-12746-SC        Doc 34 Filed 02/26/19 Entered 02/26/19 13:13:16            Desc
                              Main Document    Page 5 of 32


 1   TO THE HONORABLE SCOTT C CLARKSON, UNITED STATES BANKRUPTCY
 2   JUDGE:
 3            Jeffrey I. Golden (the “Plaintiff” or “Trustee”), the Chapter 7 Trustee for the estate
 4   of Du Sik Kang (the “Debtor”) respectfully brings this “Motion for Order Authorizing
 5   Trustee to Compromise Controversy with Wells Fargo Bank, N.A.” (the “Motion”) and
 6   moves this Court for an order pursuant to Federal Rule of Bankruptcy Procedure
 7   (“F.R.B.P.”) 9019 and Local Bankruptcy Rule (“L.B.R.”) 9013-1(o)(1) authorizing the
 8   compromise of controversy with Wells Fargo Bank, N.A. (“Wells Fargo” or “Defendant”)
 9   (the Trustee and Wells Fargo are collectively referred to as the “Parties”) on the terms
10   set forth in the “Stipulation for Entry of Judgment and Compromise of Controversy” (the
11   “Stipulated Agreement”) attached to the Motion as Exhibit 1 and as more fully described
12   herein. A copy of the proposed Stipulated Judgment in favor of Wells Fargo is attached
13   as Exhibit 2.
14            In support of this Motion, the Trustee will rely on these moving papers, the
15   attached Memorandum of Points and Authorities; the Declaration of Jeffery I. Golden
16   (the “Golden Decl.”); the Notice of the Motion which is served upon all interested parties
17   pursuant to Rule 2002(a) of the Federal Rules of Bankruptcy Procedure; all pleadings
18   and records on file herein; all matters which are subject to judicial notice; and all other
19   evidence which may be introduced at or prior to any hearing on this Motion.1
20            Accordingly, the Trustee respectfully requests that the Court enter an order:
21            1.     Granting the Motion;
22            2.     Approving the Stipulated Agreement attached to the Motion as Exhibit 1;
23            3.     Authorizing entry of the Stipulated Judgment in the form as set forth in
24   Exhibit 2;
25            4.     Authorizing and directing the Parties to take any and all steps necessary to
26   effectuate the Agreement; and
27   ///
28   1
         This Motion was jointly drafted by counsel for Wells Fargo and counsel for the Trustee.

                                                     1
Case 8:17-bk-12746-SC   Doc 34 Filed 02/26/19 Entered 02/26/19 13:13:16            Desc
                         Main Document    Page 6 of 32


 1         5.    Granting such other and further relief as is just and appropriate in the
 2   circumstances.
 3
     DATED: February 26, 2019                       MARGULIES FAITH, LLP
 4

 5                                                  By:   /s/ Meghann A. Triplett        .
                                                             Jeremy W. Faith
 6                                                           Meghann A. Triplett
                                                      Attorneys for Jeffrey I. Golden,
 7                                                          Chapter 7 Trustee
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                2
Case 8:17-bk-12746-SC     Doc 34 Filed 02/26/19 Entered 02/26/19 13:13:16           Desc
                           Main Document    Page 7 of 32


 1                      MEMORANDUM OF POINTS AND AUTHORITIES
 2                                                I.
 3                                        INTRODUCTION
 4          The Trustee seeks approval of the Stipulated Agreement and entry of a judgment
 5   resolving the Estate’s claim against Wells Fargo in the pending adversary Golden v. Ik
 6   Soo Bang, et al., Adversary No. 8:18-ap-01112-SC (“Adversary Proceeding”).2
 7          The Trustee’s first amended complaint (“FAC”) in the Adversary Proceeding
 8   asserts one cause of action against Wells Fargo for avoidance of transfer pursuant to 11
 9   U.S.C. § 544(a)(3). Wells Fargo filed a Rule 12(b)(6) motion to dismiss the FAC
10   (“Motion to Dismiss”). However, prior to the hearing on the Motion to Dismiss, the
11   Parties entered into settlement negotiations and now desire to settle the matter to avoid
12   the expense and burden of contentious and complex litigation. The settlement provides
13   for Wells Fargo to pay the Trustee $10,000.00 in exchange for the Trustee entering into
14   a judgment in a form substantially similar to the proposed judgment attached to this
15   Motion as Exhibit 2, recognizing that Wells Fargo’s has a valid, secured lien against title
16   to the subject Property (defined infra) as of September 11, 2007, with each party to bear
17   his/its own attorneys’ fees and costs.
18          As discussed below, the settlement is fair and equitable. The Motion should be
19   granted.
20                                                II.
21                             RELEVANT BACKGROUND FACTS
22          A.     The Subject Real Property
23          On or about May 28, 2004, a Grant Deed was recorded vesting title in real
24   property commonly known as 4361 Pioneer Street, Irvine, CA 92604-2700, Assessor’s
25   Parcel Number 449-342-16 (“Property”) with Jae Ki Hwang and Il Yong Hwang, husband
26

27
     2
28     This compromise does not include the Trustee’s claims against the Bang Defendants in
     the Adversary Proceeding.

                                                  3
Case 8:17-bk-12746-SC     Doc 34 Filed 02/26/19 Entered 02/26/19 13:13:16          Desc
                           Main Document    Page 8 of 32


 1   and wife as joint tenants. See Request for Judicial Notice filed concurrently herewith
 2   (“RJN”), Ex. 1.
 3          On or about April 18, 2007, the Hwangs sold the Property to Ik Soo Bang, a single
 4   man (“Bang”). Title to the Property was transferred to Bang pursuant to a Grant Deed
 5   recorded on April 18, 2007. See RJN Ex. 2.
 6          On September 11, 2007, a Grant Deed was recorded as Document Number
 7   2007000554660 (“Kang Grant Deed”) wherein Bang transferred title to the Property to
 8   Du Sik Kang (“Kang” or the “Debtor”). See RJN Ex. 3. However, the Kang Grant Deed
 9   contained the wrong lot number in the legal description. Therefore, the Kang Grant
10   Deed was re-recorded on January 30, 2008, with the correct legal description to confirm
11   title to the Property with Kang (“Corrective Kang Grant Deed”). See RJN Ex. 4. The
12   Corrective Kang Grant Deed expressly states:
13                 **THIS CONVEYANCE CONFIRMS TITLE TO THE
                   GRANTEE WHO CONTINUE TO HOLD THE SAME
14                 INTEREST ACQUIRED ON 9-11-07, DOC #07-554660
                   WHEREIN $913.00 DOCUMENTARY TRANSFER TAX WAS
15                 PAID. R&T 11911**
16
                   THIS IS BEING RECORDED TO CORRECT LEGAL
17                 DESCRIPTION HERETO AND MADE APART HEREOF.

18          On September 11, 2007, concurrently with the Kang Grant Deed, a Deed of Trust

19   was recorded as Document Number 2007000554661 (“Deed of Trust”) to secure the

20   repayment of a $664,000.00 loan (“Loan”) made by World Savings to Kang. See RJN

21   Ex. 5. As with the Kang Grant Deed, the Deed of Trust referenced the wrong lot number

22   in the legal description. Accordingly, on December 5, 2007, the Deed of Trust was re-

23   recorded as Document Number 2007000714058 with the correct legal description

24   attached. See RJN Ex. 6.

25          On or about September 27, 2007, Kang recorded a Grant Deed (“Second Kang

26   Grant Deed”) transferring title of the Property to himself and to Hye Young Bang (“Hye

27   Bang”), a single woman, as joint tenants. See RJN Ex. 7.

28


                                                 4
Case 8:17-bk-12746-SC      Doc 34 Filed 02/26/19 Entered 02/26/19 13:13:16            Desc
                            Main Document    Page 9 of 32


 1          On October 4, 2016, Kang and Hye Bang recorded a Grant Deed wherein title
 2   was transferred solely to Kang. See RJN Ex. 8. The next day, another Grant Deed was
 3   recorded wherein Kang transferred title to himself (but now as a married man as his sole
 4   and separate property) and Hye Bang. See RJN Ex. 9.
 5          On October 18, 2016, Hye Bang recorded a Homestead Declaration with regard
 6   to the Property, asserting a 30% interest in the Property. See RJN Ex. 10.
 7          On October 19, 2016, Kang recorded a Homestead Declaration with regard to the
 8   Property, asserting a 70% interest in the Property. See RJN Ex. 11.
 9          On December 6, 2016, Hye Bang and Bang recorded a Grant Deed conveying
10   their interest in the Property (i.e., Hye Bang’s ½ interest) into The Bang Family
11   Irrevocable Trust, which severed the joint tenancy. See RJN Ex. 12. A certification of
12   trust was recorded concurrently. See RJN Ex. 13.
13          The Trustee has determined that the Debtor’s transfers of the Property to the
14   Bangs are avoidable fraudulent transfers and continues to litigate the claims against the
15   Bangs in the Adversary Proceeding.
16          B.     The Bankruptcy Case
17          The Debtor commenced this case by the filing of a voluntary petition under
18   chapter 7 of the Bankruptcy Code on July 11, 2017 (the “Petition Date”). Thereafter, the
19   Trustee was appointed as the Chapter 7 Trustee for the Debtor’s bankruptcy estate in
20   which capacity he continues to serve.
21          The Debtor listed the Property on his bankruptcy Schedule A/B and listed the
22   Loan with Wells Fargo on his Schedule D. See RJN Ex. 14 and 15 respectively. Wells
23   Fargo informed the Trustee that the total amount due under the Loan as of October 31,
24   2018, is $553,585.46. The Trustee has determined that there is substantial equity in the
25   Property above Wells Fargo’s secured lien. Pursuant to the public records, the Property
26   is a single family residence located in Irvine, California. It was last sold/bought in
27   September 2007, for $830,000.00. The publicly available estimates of the value of the
28   Property exceed $900,000.00.


                                                   5
Case 8:17-bk-12746-SC      Doc 34 Filed 02/26/19 Entered 02/26/19 13:13:16             Desc
                           Main Document    Page 10 of 32


 1          The total amount of the unsecured claims filed in the bankruptcy case is
 2   $27,714.62, and the claims bar date has passed.
 3          On June 18, 2018, the Trustee filed the Adversary Proceeding asserting five
 4   causes of action concerning the Estate’s interest in the Property: (1) avoidance of
 5   transfers voidable by a bona fide purchaser of real property (11 U.S.C. § 544(a)(3)), (2)
 6   avoidance of actual fraudulent transfer (11 U.S.C. § 548(a)(1)(A)), (3) avoidance of
 7   constructive fraudulent transfer (11 U.S.C. § 548(a)(1)(B)), (4) recovery of avoided
 8   transfers (11 U.S.C. § 550), and (5) turnover (11 U.S.C. § 542(a)). Only the first cause
 9   of action is against Wells Fargo. The remaining causes of action are against the Bang
10   Defendants seeking avoidance of the Debtor’s transfer of the Property as detailed in the
11   FAC. The Trustee must also prevail in avoiding the Debtor’s transfer of the Property of
12   the Bangs prior to selling the Property.
13                                                III.
14                                          ARGUMENT
15          A. Standard for Approval of a Settlement
16          The authority granted to a trustee to compromise a controversy is set forth in
17   Fed.R.Bankr.P. 9019(a), which provides in relevant part that, “[on motion by the trustee
18   and after notice and a hearing, the court may approve a compromise or settlement.” The
19   decision to accept or reject a settlement lies within the sound discretion of the
20   Bankruptcy Court. In re Carson, 82 B.R. 847, 852 (Bankr. S.D. Ohio 1987); In re
21   Ericson, 6 B.R. 1002, 1005 (D. Minn. 1980); In re Hydronic Enterprise, Inc., 58 B.R. 363,
22   365 (Bankr. D.R.I. 1986).
23          The Ninth Circuit has held that, in considering a proposed settlement, the court
24   should consider these factors:
                  (a) [t]he probability of success in the litigation; (b) the
25                difficulties, if any, to be encountered in the matter of
                  collection; (c) the complexity of the litigation involved, and the
26                expense, inconvenience and delay necessarily attending it;
                  (d) the paramount interest of the creditors and a proper
27                deference to their reasonable views in the premises.
28


                                                  6
Case 8:17-bk-12746-SC      Doc 34 Filed 02/26/19 Entered 02/26/19 13:13:16            Desc
                           Main Document    Page 11 of 32


 1   In re Woodson, 839 F.2d 610, 620 (9th Cir. 1988) (quoting In re A & C Properties, 784
 2   F.2d 1377, 1381 (9th Cir. 1986) (citation omitted)).
 3          In reviewing a proposed settlement, a court is not “to decide the numerous
 4   questions of law and fact . . . but rather to canvass the issues and see whether the
 5   settlement ‘fall[s] below the lowest point in the range of reasonableness.’” In re W T
 6   Grant Co., 699 F.2d 599, 608 (2d Cir. 1983), cert. denied, 464 U.S. 822, 104 S.Ct. 89,
 7   78 L.Ed. 2d 97 (1983). A “mini-trial” on the merits of the underlying cause of action is not
 8   required and should not be undertaken. In re Walsh Construction, Inc., 669 F.2d 1325,
 9   1328 (9th Cir. 1982); In re Blair, 538 F.2d 849, 851-52 (9th Cir. 1976).
10          From an analysis of the foregoing factors, the Court should conclude that the
11   terms of the settlement are fair and equitable, and well within the range of
12   reasonableness.
13          B. The Court Should Approve the Proposed Settlement
14          The Trustee has determined in his business judgment that the Stipulated
15   Agreement, is fair and equitable, and is in the best interest of the Estate and its creditors.
16   The proposed settlement as contemplated by the Stipulated Agreement provides for
17   payment of $10,000.00 to the Estate, and resolves the disputes between the Trustee
18   and Wells Fargo by allowing Wells Fargo its secured lien against the Property which has
19   substantial equity above Wells Fargo’s secured lien. Additionally, the Stipulated
20   Agreement does not negatively affect the Estate because there appears to be
21   substantial equity in the subject Property such that all creditors will be paid off through a
22   sale even after taking into account Wells Fargo’s secured interests. Moreover, any sale
23   of the Property and/or disbursement of proceeds to the creditors may be delayed
24   pending the outcome in the Trustee’s claim against Wells Fargo.
25          As set forth below, this settlement satisfies each of the Ninth Circuit’s elements for
26   approval of a settlement as set forth in A&C Properties.
27   ///
28   ///


                                                   7
Case 8:17-bk-12746-SC     Doc 34 Filed 02/26/19 Entered 02/26/19 13:13:16           Desc
                          Main Document    Page 12 of 32


 1                 1. Probability of Success in Litigation
 2          The first factor bankruptcy courts look to in considering approval of a settlement is
 3   the probability of success in the litigation. The Stipulated Agreement allows the Trustee
 4   to settle with Wells Fargo, and avoid the risks of further litigation. As discussed above,
 5   the Trustee’s sole cause of action against Wells Fargo in the Adversary Proceeding,
 6   seeks avoidance of the Deed of Trust pursuant to Section 544(a)(3). The basis of the
 7   Trustee’s Section 544(a)(3) claim is that the Deed of Trust was outside of the chain of
 8   title because the Debtor did not have record title to the Property at the time the Deed of
 9   Trust was recorded. FAC, ¶ 27. The Trustee contends that, because the Deed of Trust
10   was recorded outside the chain of title, transfers subsequent to the September 2007
11   Deed of Trust may be avoided by the Trustee pursuant to Section 544(a)(3) because he
12   stands in the shoes of a hypothetical bona fide purchaser as of the date of Kang’s
13   bankruptcy filing. FAC, ¶¶ 28-29. While the Trustee believes he may have a chance of
14   succeeding on this claim, there is no guarantee that he will prevail.
15          There is an argument under applicable non-bankruptcy law that the Trustee is not
16   a bona fide purchaser. State law determines whether a party is a bona fide purchaser.
17   In re Professional Inv. Properties of America, 955 F.2d 623, 627 (9th Cir. 1992)
18   (“Professional Inv. Properties”). To be a bona fide purchaser in California, a buyer must
19   purchase the property: (1) in good faith for value; and (2) without actual or constructive
20   notice of another's rights. First Bank v. E. W. Bank, 199 Cal.App.4th 1309, 1314 (2011);
21   In re Tleel, 876 F.2d 769, 772 (9th Cir. 1989). For purposes of Section 544, a trustee will
22   not be a hypothetical bona fide purchaser if she has been put on constructive or inquiry
23   notice. See In re Kim, 161 B.R. 831, 835 (9th Cir. BAP 1993). A hypothetical bona fide
24   purchaser under Section 544(a)(3) is deemed to have conducted a title search and
25   cannot avoid claims of which he would have constructive notice at state law. See Kittery
26   Point Partners, LLC v. Bayview Loan Servicing LLC (In re Kittery Point Partners, LLC),
27   Case No. 17-2065 (Bankr. D. Me. Mar. 12, 2018) (“Kittery Point”); In re Municipal
28   Corrections, LLC, 501 B.R. 119 (Bankr. N.D. Ga. 2013). Thus, the relevant inquiry here


                                                  8
Case 8:17-bk-12746-SC       Doc 34 Filed 02/26/19 Entered 02/26/19 13:13:16         Desc
                            Main Document    Page 13 of 32


 1   is whether the Trustee was put on constructive or inquiry notice of the Subject Deed of
 2   Trust.
 3            Here, Kang purchased the Property on or about September 11, 2007. In
 4   connection therein, the Kang Grant Deed was recorded but contained the wrong lot
 5   number in the legal description. RJN Ex. 4. The Kang Grant Deed was then re-recorded
 6   on January 30, 2008, with the correct legal description (the Corrective Kang Grant
 7   Deed). RJN Ex. 5. The face of the Corrective Kang Grant Deed expressly states:
 8                  **THIS CONVEYANCE CONFIRMS TITLE TO THE
                    GRANTEE WHO CONTINUE TO HOLD THE SAME
 9                  INTEREST ACQUIRED ON 9-11-07, DOC #07-554660
                    WHEREIN $913.00 DOCUMENTARY TRANSFER TAX WAS
10                  PAID. R&T 11911**
11
                    THIS IS BEING RECORDED TO CORRECT LEGAL
12                  DESCRIPTION HERETO AND MADE APART HEREOF.

13   Id.

14            The Corrective Kang Grant Deed references the date of the original recording, the
15   instrument number, and that it is being recorded to correct the legal description. Id.
16   Accordingly, under California law the Trustee may be determined to have been on
17   constructive notice of the Kang Grant Deed and the Corrective Kang Grant Deed, and
18   subject to the provisions of both documents. See Hamilton, supra, 56 Cal.App. at 10-12.
19   The Trustee is then on constructive notice of the Deed of Trust. Pacific Trust Co. TTEE,
20   supra, 184 Cal.App.3d at 825.
21            For these reasons, there is a substantial risk that the Trustee could be deemed to
22   have notice of Wells Fargo’s interests in the Property, and the Trustee would not be able
23   to establish that he is a bona fide purchaser. Accordingly, the Trustee has determined in
24   his best business judgment that the probabilities of success in the Adversary Proceeding
25   against Wells Fargo on the Section 544(a)(3) claim supports the settlement achieved by
26   the Agreement.
27   ///
28   ///

                                                   9
Case 8:17-bk-12746-SC     Doc 34 Filed 02/26/19 Entered 02/26/19 13:13:16           Desc
                          Main Document    Page 14 of 32


 1          2.     Any Impediments to Collection
 2          While the Trustee does not anticipate collection issues should he prevail against
 3   Wells Fargo, there is a question of whether litigating the case to obtain a judgment is an
 4   efficient and beneficial use of the estate’s assets because as discussed above, there is
 5   substantial equity in the Property above Wells Fargo’s secured lien. Thus, even
 6   assuming arguendo the Trustee prevails and Wells Fargo loses its lien against the
 7   Property, Wells Fargo would be paid as an unsecured creditor for the balance on the
 8   Loan due to the substantial equity in the Property.
 9          3.     The Complexity, Expense, Inconvenience, and Delay of Litigation
10          On the other hand, there will be considerable expense, inconvenience and delay
11   if the Trustee litigates this case to judgment. The issues in the case involve the
12   application of both bankruptcy and California state law, and possible conflicts between
13   the two. Wells Fargo has stated that it will put on a strong defense and go forward with
14   trial and an appeal, if necessary. This may substantially delay a sale of the Property
15   and/or disbursements to the creditors pending the outcome of the litigation. Moreover,
16   discovery has shown that Wells Fargo has substantial defenses, and there is no
17   guarantee that the Trustee would prevail. As explained above, expenses of continued
18   litigation against Wells Fargo will exceed any additional benefit that might be achieved.
19          Based thereon, the Trustee believes the proposed settlement and compromise is
20   the most expedient and cost effective method for resolving the issues with the Wells
21   Fargo and collecting money for the Estate.
22          4.     The Interest of Creditors With Deference to Their Reasonable
23                 Opinions
24          The proposed settlement avoids the risk and cost of continued litigation against
25   Wells Fargo, and allows the Trustee to preserve resources by reducing litigation costs
26   and at the same time enhancing the value of the Estate by generating funds with which
27   to pay the Estate’s creditors. As noted above, there is a high probability of Wells Fargo’s
28   success in defeating the Trustee’s claim in the Adversary Proceeding. Moreover, the


                                                  10
Case 8:17-bk-12746-SC       Doc 34 Filed 02/26/19 Entered 02/26/19 13:13:16             Desc
                            Main Document    Page 15 of 32


 1   Estate will receive minimal benefit if the Trustee prevails against Wells Fargo because
 2   there appears to be substantial equity in the Property such that unsecured creditors will
 3   receive a substantial and potentially 100% distribution through a sale of the Property
 4   even after taking into account Wells Fargo’s secured interests. Moreover, the sale
 5   and/or payment to the creditors may be delayed pending the outcome in the Trustee’s
 6   claim against Wells Fargo, and the Trustee has determined that the Stipulated
 7   Agreement is in the best interests of the creditors.
 8            The compromise was negotiated at arm’s length and in good faith, and is the
 9   product of extensive discussions by Parties through their respective counsel. The
10   Trustee has considered the merits of Wells Fargo’s arguments and the related risks
11   inherent in litigating the 11 U.S.C. § 544(a)(3) claim , and believes that approval of the
12   Stipulated Agreement is in the best interests of the Estate.
13                                                IV.
14                                          CONCLUSION
15            Based on the foregoing, the Trustee respectfully requests that the Court enter an
16   order:
17            1.    Granting this Motion;
18            2.    Approving the Stipulated Agreement attached as Exhibit 1 to the Motion;
19            3.    Approving the Stipulated Judgment in the form as set forth in Exhibit 2 to
20                  the Motion;
21            4.    Authorizing the Trustee to take all steps necessary to consummate the
22                  terms and conditions of the Agreement; and
23            5.    Providing such further and other relief as is just and necessary.
24
     DATED: February 26, 2019                       MARGULIES FAITH, LLP
25

26                                                  By:     /s/ Meghann A. Triplett        .
                                                               Jeremy W. Faith
27                                                             Meghann A. Triplett
                                                        Attorneys for Jeffrey I. Golden,
28                                                            Chapter 7 Trustee

                                                  11
Case 8:17-bk-12746-SC      Doc 34 Filed 02/26/19 Entered 02/26/19 13:13:16           Desc
                           Main Document    Page 16 of 32


 1                           DECLARATION OF JEFFREY I. GOLDEN
 2          I, Jeffrey I. Golden, declare as follows:
 3          1.     I am the duly-appointed, qualified and acting Chapter 7 trustee (the
 4   “Trustee”) for the bankruptcy estate (the “Estate”) of Du Sik Kang (the “Debtor”).
 5          2.     I make this declaration in support of the “Motion for Order Authorizing
 6   Trustee to Compromise Controversy with Wells Fargo Bank, N.A.” pursuant to Federal
 7   Rule of Bankruptcy Procedure (“F.R.B.P.”) 9019 and Local Bankruptcy Rule (“L.B.R.”)
 8   9013-1(o)(1) (the “Motion”). I have personal knowledge of the matters set forth herein
 9   and if called as a witness could and would testify competently thereto. Unless the
10   context indicates otherwise, capitalized terms herein shall have the meaning as defined
11   in the Motion.
12          3.     By the attached Motion, I am requesting authority to enter into and
13   consummate the “Stipulation for Entry of Judgment and Compromise of Controversy”
14   (the “Stipulated Agreement”) in the pending adversary Golden v. Ik Soo Bang, et al.,
15   Adversary No. 8:18-ap-01112-SC (“Adversary Proceeding”). A true and correct copy of
16   the Stipulated Judgment is attached hereto as Exhibit 1.
17          4.     The settlement provides for Wells Fargo to pay the Estate $10,000.00 in
18   exchange for entering into a judgment in a form substantially similar to the proposed
19   judgment attached to this Motion as Exhibit 2, recognizing that Wells Fargo’s has a valid,
20   secured lien against title to the subject Property (defined infra) as of September 11,
21   2007, with each party to bear his/its own attorneys’ fees and costs.
22          5.     The compromise does not include my claims against the Bang Defendants
23   in the Adversary Proceeding.
24          6.     A request for Judicial Notice (the “RJN”) is being filed concurrently with the
25   Motion identifying the relevant title documents for the various transfers of the subject real
26   property located at 4361 Pioneer Street, Irvine, CA 92604-2700, APN 449-342-16
27   (“Property”) which premise the claims in the Adversary Proceeding.
28


                                                  12
Case 8:17-bk-12746-SC      Doc 34 Filed 02/26/19 Entered 02/26/19 13:13:16            Desc
                           Main Document    Page 17 of 32


 1          7.     As reflected on the Bankruptcy Court Docket, the Debtor commenced this
 2   Case by the filing of a voluntary petition under Chapter 7 of the Bankruptcy Code on July
 3   11, 2017 (the “Petition Date”). Thereafter, I was appointed as the Chapter 7 Trustee for
 4   the Debtor’s Estate in which capacity I continue to serve.
 5          8.     The Debtor listed the Property on his bankruptcy Schedule A/B and listed
 6   the Loan with Wells Fargo on his Schedule D. See RJN Ex. 15.
 7          9.     Wells Fargo informed my counsel that the total amount due under the Loan
 8   as of October 31, 2018, is $553,585.46.
 9          10.    Based on my review of the public records and after conferring with an
10   independent real estate broker and my bankruptcy counsel, I have determined that there
11   is substantial equity in the Property above Wells Fargo’s secured lien. Pursuant to the
12   public records, the Property is a single family residence located in Irvine, California. It
13   was last sold/bought in September 2007, for $830,000.00. The publicly available
14   estimates of the value of the Property exceed $900,000.00.
15          11.    As reflected on the claims register, the total amount of the unsecured
16   claims filed in the bankruptcy case as of the filing of the Motion is $27,714.62, and the
17   claims bar date has passed.
18          12.    On June 18, 2018, by and through my counsel in this Case, I filed a the
19   Adversary Proceeding asserting five causes of action concerning the Estate’s interest in
20   the Property: (1) avoidance of transfers voidable by a bona fide purchaser of real
21   property (11 U.S.C. § 544(a)(3)), (2) avoidance of actual fraudulent transfer (11 U.S.C. §
22   548(a)(1)(A)), (3) avoidance of constructive fraudulent transfer (11 U.S.C. §
23   548(a)(1)(B)), (4) recovery of avoided transfers (11 U.S.C. § 550), and (5) turnover (11
24   U.S.C. § 542(a)).
25          13.    The first amended complaint (“FAC”) in the Adversary Proceeding asserts
26   one cause of action against Wells Fargo for avoidance of transfer pursuant to 11 U.S.C.
27   § 544(a)(3). The remaining causes of action are against the Bang Defendants seeking
28   avoidance of the Debtor’s transfer of the Property as detailed in the FAC.


                                                  13
Case 8:17-bk-12746-SC      Doc 34 Filed 02/26/19 Entered 02/26/19 13:13:16           Desc
                           Main Document    Page 18 of 32


 1          14.    In response to the FAC, Wells Fargo filed a Rule 12(b)(6) motion to dismiss
 2   the FAC (“Motion to Dismiss”). However, prior to the hearing on the Motion to Dismiss,
 3   the Parties entered into settlement negotiations and now desire to settle the matter to
 4   avoid the expense and burden of contentious and complex litigation.
 5          15.    In light of the uncertainties of litigation, and the strong defenses presented
 6   by Wells Fargo, after conferring with my bankruptcy counsel I have determined in my
 7   best business judgment that the probabilities of success in the Adversary Proceeding
 8   against Wells Fargo on the Section 544(a)(3) claim supports the settlement achieved by
 9   the Agreement. The Stipulated Agreement also generates $10,000 for the Estate.
10          16.    Absent this compromise, there will be considerable expense,
11   inconvenience and delay in order to litigate the Section 544(a)(3) claim against Wells
12   Fargo to judgment which expenses would be borne by the Estate. The issues in the
13   case involve the application of both bankruptcy and California state law, and possible
14   conflicts between the two. I am informed by my counsel that Wells Fargo has stated that
15   it will put on a strong defense and go forward with trial and an appeal, if necessary. This
16   may substantially delay a sale of the Property and/or disbursements to the creditors
17   pending the outcome of the litigation.
18          17.    I have exercised my best business judgment in reaching the proposed
19   compromise contained in the Stipulated Agreement. The Agreement maximizes the
20   recovery to the Estate by minimizing the risk of litigation and providing for a definite and
21   expedient recovery to the Estate.
22          18.    The Stipulated Agreement was negotiated at arms’ length and is the
23   product of the Parties’ negotiations and ultimate cooperative resolution. I negotiated the
24   Stipulated Agreement through counsel, taking into account, among other things, the risk
25   and costs of further administration and litigation in this Case, and the recovery for the
26   Estate.
27

28


                                                  14
Case 8:17-bk-12746-SC   Doc 34 Filed 02/26/19 Entered 02/26/19 13:13:16   Desc
                        Main Document    Page 19 of 32
Case 8:17-bk-12746-SC   Doc 34 Filed 02/26/19 Entered 02/26/19 13:13:16   Desc
                        Main Document    Page 20 of 32




                        Exhibit 1
Case 8:17-bk-12746-SC           Doc 34 Filed 02/26/19 Entered 02/26/19 13:13:16           Desc
                                Main Document    Page 21 of 32




 1   FIDELITY NATIONAL LAW GROUP
     SHERI M. KANESAKA (SBN 240053)
 2   4 Executive Circle, Suite 270
     Irvine, California 92617
 3   Telephone: (949) 255-9973
     Facsimile: (213) 438-4417
 4   Email: Sheri.Kanesaka@fnf.com

 5   Attorneys for Defendant
     WELLS FARGO BANK, N.A.,
 6   erroneously sued as Wells Fargo & Company, a California corporation
 7
 8                              UNITED STATES BANKRUPTCY COURT
 9               CENTRAL DISTRICT OF CALIFORNIA – SANTA ANA DIVISION
10

11
12   In re DU SIK KANG,                                 Case No.: 8:17-bk-12746-SC

13                 Debtor.                              Chapter 7

14                                                      Adversary Proceeding: 8:18-ap-01112-SC
15   JEFFREY I. GOLDEN, CHAPTER 7                       Hon. Scott C Clarkson
     TRUSTEE,
16
                   Plaintiff,                           STIPULATION FOR ENTRY OF
17                                                      JUDGMENT AND COMPROMISE OF
     v.                                                 CONTROVERSY
18
     IK SOO BANG, an individual; HYE YOUNG
19   BANG, an individual; and IK SOO BANG, HYE
     YOUNG BANG, as trustees of the BANG
20   IRREVOCABLE TRUST; and WELLS FARGO
     & COMPANY, A CALIFORNIA
21   CORPORATION,

22                 Defendants.

23

24
25
26

27
28
                                                    1
                   STIPULATION FOR ENTRY OF JUDGMENT AND COMPROMISE OF CONTROVERSY



                                            Exhibit 1                                  Page 16
Case 8:17-bk-12746-SC            Doc 34 Filed 02/26/19 Entered 02/26/19 13:13:16                    Desc
                                 Main Document    Page 22 of 32




 1   TO THE HONORABLE SCOTT C CLARKSON, UNITED STATES BANKRUPTCY
 2   JUDGE:
 3          This Stipulation for Entry of Judgment and Compromise of Controversy (“Stipulation”) is
 4   entered into by and between plaintiff Jeffrey I. Golden, Chapter 7 Trustee (“Trustee” or “Plaintiff”)

 5   and defendant Wells Fargo Bank, N.A. (“Wells Fargo” or “Defendant”), as follows. Collectively,

 6   the Trustee and Wells Fargo shall be referred to as the “Parties” and each a “Party.”
 7                                               RECITALS
 8          WHEREAS, on June 18, 2018, the Trustee filed a complaint initiating the above-captioned

 9   adversary proceeding (“Adversary Proceeding”) against, among others, defendant Wells Fargo

10   Bank, N.A., erroneously sued as Wells Fargo & Company, a California corporation (“Wells Fargo”

11   or “Defendant”).

12          WHEREAS, the Trustee’s sole cause of action against Wells Fargo as set forth in the

13   Trustee’s first amended complaint (“FAC”) is for avoidance of transfer pursuant to 11 U.S.C. §

14   544(a)(3).

15          WHEREAS, the Parties’ disputes involve the extent and nature of Wells Fargo’s interests in

16   and to the real property commonly known as 4361 Pioneer Street, Irvine, CA 92604-2700,

17   Assessor’s Parcel Number 449-342-16 (“Property”). The Property is legally described as follows:

18                PARCEL 1:

19                LOT 16 OF TRACT NO. 7302, IN THE CITY OF IRVINE, COUNTY OF
                  ORANGE, STATE OF CALIFORNIA, AS PER MAP RECORDED IN
20
                  BOOK 316 PAGES 10, 11 AND 12 OF MISCELLANEOUS MAPS, IN THE
21                OFFICE OF THE COUNTY RECORDER OF SAID COUNTY.

22                EXCEPTING THEREFROM ALL OIL, OIL RIGHTS, MINERALS,
                  MINERAL RIGHTS, NATURAL GAS RIGHTS, AND OTHER
23                HYDROCARBONS BY WHATSOEVER NAME KNOWN THAT MAY BE
                  WITHIN OR UNDER THE PARCEL OF LAND HEREINABOVE
24
                  DESCRIBED, TOGETHER WITH THE PERPETUAL RIGHT OF
25                DRILLING, MINING, EXPLORING AND OPERATING THEREFOR AND
                  STORING IN AND REMOVING THE SAME FROM SAID LAND OR
26                ANY OTHER LAND, INCLUDING THE RIGHT TO WHIPSTOCK OR
                  DIRECTIONALLY DRILL AND MINE FROM LANDS OTHER THAN
27                SAID LAND, OIL OR GAS WELLS, TUNNELS AND SHAFTS INTO,
28                THROUGH OR ACROSS THE SUBSURFACE OF SAID LAND, AND TO
                  BOTTOM SUCH WHIPSTOCKED OR DIRECTIONALLY DRILLED
                                              2
                    STIPULATION FOR ENTRY OF JUDGMENT AND COMPROMISE OF CONTROVERSY



                                                Exhibit 1                                       Page 17
Case 8:17-bk-12746-SC            Doc 34 Filed 02/26/19 Entered 02/26/19 13:13:16                    Desc
                                 Main Document    Page 23 of 32




 1              WELLS, TUNNELS AND SHAFTS UNDER AND BENEATH OR
                BEYOND THE EXTERIOR LIMITS THEREOF, AND TO REDRILL,
 2              RETUNNEL, EQUIP, MAINTAIN, REPAIR, DEEPEN AND OPERATE
                ANY SUCH WELLS OR MINES, WITHOUT, HOWEVER, THE RIGHT
 3
                TO DRILL, MINE, STORE, EXPLORE AND OPERATE THROUGH THE
 4              SURFACE OF THE UPPER 500 FEET OF THE SUBSURFACE OF SAID
                LAND AS RESERVED IN THE DEED RECORDED SEPTEMBER 29,
 5              1975 IN BOOK 11522 PAGE 1516, OFFICIAL RECORDS.
 6              PARCEL 2:
 7
                A NON-EXCLUSIVE APPURTENANT EASEMENT FOR THE
 8              PURPOSES AS SET FORTH IN AND OVER THE LAND DESCRIBED IN
                ARTICLE V, SECTION 1 OF THAT CERTAIN DECLARATION OF
 9              COVENANTS, CONDITIONS AND RESTRICTIONS RECORDED MAY
                20, 1971 IN BOOK 9647 PAGE 387, OFFICIAL RECORDS, AS IMPOSED
10              BY NOTICE OF COVENANTS, CONDITIONS AND RESTRICTIONS,
11              RECORDED ON MARCH 28, 1973 IN BOOK 10616 PAGE 164,
                OFFICIAL RECORDS OF SAID ORANGE COUNTY.
12

13          WHEREAS, Wells Fargo claims a secured lien against title to the Property pursuant to,

14   among other things, a promissory note and a recorded deed of trust.

15          WHEREAS, on or about August 31, 2007, World Savings Bank, FSB (“World Savings”)

16   loaned the debtor Du Sik Kang (“Kang”) $664,000.00 (“Loan”) as a purchase money loan enabling

17   Kang to purchase the Property.

18          WHEREAS, World Savings was acquired by Wachovia Corporation, which was then

19   acquired by Wells Fargo & Company. In turn, Wells Fargo & Company assigned the Loan and loan

20   documents to Wells Fargo.

21          WHEREAS, as consideration for the Loan, Kang, among other things, executed and

22   delivered to World Savings a deed of trust to be recorded against title to the Property. The recorded

23   deed of trust secures the repayment of the Loan.

24          WHEREAS, this deed of trust was initially recorded on September 11, 2007 as Document

25   #2007000554661, and later re-recorded on December 5, 2007 as Document #2007000714058 to

26   include the correct legal description of the Property (collectively, the “Deed of Trust”).

27          WHEREAS, the grant deed transferring title of the Property to Kang was initially recorded

28   on September 11, 2007 as Document #07-554660, and later re-recorded on January 30, 2008 as

                                                        3
                    STIPULATION FOR ENTRY OF JUDGMENT AND COMPROMISE OF CONTROVERSY



                                                 Exhibit 1                                        Page 18
Case 8:17-bk-12746-SC             Doc 34 Filed 02/26/19 Entered 02/26/19 13:13:16                      Desc
                                  Main Document    Page 24 of 32




 1   Document #2008000044516 to include the correct legal description of the Property (collectively, the
 2   “Grant Deed”).

 3          WHEREAS, it is the intent of the Parties to this Stipulation to resolve the Adversary
 4   Proceeding as between the Parties pursuant to the terms noted below.

 5                                              AGREEMENT
 6          NOW, THEREFORE, in consideration of the above Recitals and the mutual covenants

 7   hereinafter set forth, and subject to Court approval, the Parties hereby agree and stipulate as follows:

 8          1.      In exchange for the Trustee’s agreement to enter into a Judgment with the provisions

 9   noted below, Wells Fargo shall pay the Trustee the total amount of Ten Thousand Dollars

10   ($10,000.00) (“Settlement Payment”). The Settlement Payment shall be tendered to the Trustee

11   within twenty-one (21) days after (1) Wells Fargo’s counsel receives an executed W-9 from the

12   payee, and (2) an order approving a Rule 9019 joint motion for approval of compromise of

13   controversy is entered and final.

14          2.      The Judgment shall include the following provisions (or with similar wording):

15          (a)     On the first cause of action in the Trustee’s FAC for avoidance of transfer pursuant to

16   11 U.S.C. § 544(a)(3), judgment is entered in favor of Wells Fargo and against the Trustee;

17          (b)     The Trustee is not a hypothetical bona fide purchaser with regard to Wells Fargo’s

18   interests in the Property within the meaning of 11 U.S.C. § 544(a)(3) and applicable California law;

19          (c)     The Deed of Trust and the Grant Deed provide actual, constructive, and inquiry

20   notice to, among others, the Trustee, of Wells Fargo’s interests in the Property as of December 5,

21   2007, and January 30, 2008, respectively, when the Deed of Trust and Grant Deed were re-recorded;

22          (d)     Wells Fargo has a valid, secured lien against 100% of the title to the Property as of

23   September 11, 2007, pursuant to, among other things, (i) the Deed of Trust recorded on September

24   11, 2007 as Document #2007000554661, and later re-recorded on December 5, 2007 as Document

25   #2007000714058, (ii) the Grant Deed recorded on September 11, 2007 as Document #07-554660,

26   and later re-recorded on January 30, 2008 as Document #2008000044516, and (iii) the “after-

27   acquired” or “subsequently acquired” doctrine pursuant to California Civil Code § 1106 and

28   applicable California law;
                                                        4
                    STIPULATION FOR ENTRY OF JUDGMENT AND COMPROMISE OF CONTROVERSY



                                                 Exhibit 1                                         Page 19
Case 8:17-bk-12746-SC   Doc 34 Filed 02/26/19 Entered 02/26/19 13:13:16   Desc
                        Main Document    Page 25 of 32




                                   Exhibit 1                         Page 20
Case 8:17-bk-12746-SC   Doc 34 Filed 02/26/19 Entered 02/26/19 13:13:16   Desc
                        Main Document    Page 26 of 32




                                   Exhibit 1                          Page 21
Case 8:17-bk-12746-SC   Doc 34 Filed 02/26/19 Entered 02/26/19 13:13:16   Desc
                        Main Document    Page 27 of 32




                        Exhibit 2
Case 8:17-bk-12746-SC          Doc 34 Filed 02/26/19 Entered 02/26/19 13:13:16           Desc
                               Main Document    Page 28 of 32




  1
  2

  3
  4

  5

  6
  7
  8                             UNITED STATES BANKRUPTCY COURT
  9             CENTRAL DISTRICT OF CALIFORNIA – SANTA ANA DIVISION
 10

 11
 12   In re DU SIK KANG,                              Case No.: 8:17-bk-12746-SC

 13               Debtor.                             Chapter 7

 14                                                   Adversary Proceeding: 8:18-ap-01112-SC

 15   JEFFREY I. GOLDEN, CHAPTER 7
      TRUSTEE,                                        JUDGMENT PER STIPULATION
 16
                  Plaintiff,
 17
      v.
 18
      IK SOO BANG, an individual; HYE YOUNG
 19   BANG, an individual; and IK SOO BANG, HYE
      YOUNG BANG, as trustees of the BANG
 20   IRREVOCABLE TRUST; and WELLS FARGO
      & COMPANY, A CALIFORNIA
 21   CORPORATION,

 22               Defendants.

 23

 24
 25
 26

 27
 28
                                                  1
                                       JUDGMENT PER STIPULATION



                                          Exhibit 2                                  Page 22
Case 8:17-bk-12746-SC            Doc 34 Filed 02/26/19 Entered 02/26/19 13:13:16                  Desc
                                 Main Document    Page 29 of 32




 1          The Court, having considered the Stipulation for Entry of Judgment (“Stipulation”) filed by
 2   plaintiff Jeffrey I. Golden, Chapter 7 Trustee (“Trustee” or “Plaintiff”) and defendant Wells Fargo

 3   Bank, N.A. (“Wells Fargo” or “Defendant”), and having considered all pleadings and documents
 4   filed in the case, and good cause appearing thereto,

 5          IT IS HEREBY ORDERED, ADJUDGED, AND DECREED as follows:

 6          1.      This judgment pertains to real property commonly known as 4361 Pioneer Street,
 7   Irvine, CA 92604-2700, Assessor’s Parcel Number 449-342-16 (“Property”). The Property is legally
 8   described as follows:

 9               PARCEL 1:

10               LOT 16 OF TRACT NO. 7302, IN THE CITY OF IRVINE, COUNTY OF
                 ORANGE, STATE OF CALIFORNIA, AS PER MAP RECORDED IN
11               BOOK 316 PAGES 10, 11 AND 12 OF MISCELLANEOUS MAPS, IN THE
                 OFFICE OF THE COUNTY RECORDER OF SAID COUNTY.
12
                 EXCEPTING THEREFROM ALL OIL, OIL RIGHTS, MINERALS,
13               MINERAL RIGHTS, NATURAL GAS RIGHTS, AND OTHER
                 HYDROCARBONS BY WHATSOEVER NAME KNOWN THAT MAY BE
14               WITHIN OR UNDER THE PARCEL OF LAND HEREINABOVE
                 DESCRIBED, TOGETHER WITH THE PERPETUAL RIGHT OF
15               DRILLING, MINING, EXPLORING AND OPERATING THEREFOR AND
                 STORING IN AND REMOVING THE SAME FROM SAID LAND OR
16               ANY OTHER LAND, INCLUDING THE RIGHT TO WHIPSTOCK OR
                 DIRECTIONALLY DRILL AND MINE FROM LANDS OTHER THAN
17               SAID LAND, OIL OR GAS WELLS, TUNNELS AND SHAFTS INTO,
                 THROUGH OR ACROSS THE SUBSURFACE OF SAID LAND, AND TO
18               BOTTOM SUCH WHIPSTOCKED OR DIRECTIONALLY DRILLED
                 WELLS, TUNNELS AND SHAFTS UNDER AND BENEATH OR
19               BEYOND THE EXTERIOR LIMITS THEREOF, AND TO REDRILL,
                 RETUNNEL, EQUIP, MAINTAIN, REPAIR, DEEPEN AND OPERATE
20               ANY SUCH WELLS OR MINES, WITHOUT, HOWEVER, THE RIGHT
                 TO DRILL, MINE, STORE, EXPLORE AND OPERATE THROUGH THE
21               SURFACE OF THE UPPER 500 FEET OF THE SUBSURFACE OF SAID
                 LAND AS RESERVED IN THE DEED RECORDED SEPTEMBER 29,
22               1975 IN BOOK 11522 PAGE 1516, OFFICIAL RECORDS.
23               PARCEL 2:

24               A NON-EXCLUSIVE APPURTENANT EASEMENT FOR THE
                 PURPOSES AS SET FORTH IN AND OVER THE LAND DESCRIBED IN
25               ARTICLE V, SECTION 1 OF THAT CERTAIN DECLARATION OF
                 COVENANTS, CONDITIONS AND RESTRICTIONS RECORDED MAY
26               20, 1971 IN BOOK 9647 PAGE 387, OFFICIAL RECORDS, AS IMPOSED
                 BY NOTICE OF COVENANTS, CONDITIONS AND RESTRICTIONS,
27               RECORDED ON MARCH 28, 1973 IN BOOK 10616 PAGE 164,
                 OFFICIAL RECORDS OF SAID ORANGE COUNTY.
28
                                                       2
                                          JUDGMENT PER STIPULATION



                                                Exhibit 2                                     Page 23
Case 8:17-bk-12746-SC              Doc 34 Filed 02/26/19 Entered 02/26/19 13:13:16                       Desc
                                   Main Document    Page 30 of 32




1           2.         On the first cause of action in the Trustee’s first amended complaint (“FAC”) for
2    avoidance of transfer pursuant to 11 U.S.C. § 544(a)(3), judgment is entered in favor of Wells Fargo

3    and against the Trustee. The Trustee is not a hypothetical bona fide purchaser with regard to Wells
4    Fargo’s interests in the Property within the meaning of 11 U.S.C. § 544(a)(3) and applicable

5    California law.

6           3.         Wells Fargo has a valid, secured lien against 100% of the title to the Property as of
7    September 11, 2007, pursuant to, among other things, (a) a deed of trust to secure the repayment of a
8    $664,000.00 purchase money loan (“Loan”) made by Wells Fargo’s predecessors-in-interest to

9    debtor Du Sik Kang (“Kang”) and recorded on September 11, 2007 as Document #2007000554661,

10   and later re-recorded on December 5, 2007 as Document #2007000714058 (collectively, the “Deed

11   of Trust”), (b) a grant deed vesting title with Kang and recorded on September 11, 2007 as
12   Document #07-554660, and later re-recorded on January 30, 2008 as Document #2008000044516

13   (collectively, the “Grant Deed”), and (c) the “after-acquired” or “subsequently acquired” doctrine

14   pursuant to California Civil Code § 1106 and applicable California law;
15          4.         The Deed of Trust and the Grant Deed provide actual, constructive, and inquiry

16   notice to, among others, the Trustee, of Wells Fargo’s interests in the Property as of December 5,

17   2007, and January 30, 2008, respectively, when the Deed of Trust and Grant Deed were re-recorded;

18          5.         The Deed of Trust is senior and superior to any other liens which may be recorded

19   against title to the Property after September 11, 2007;

20          6.         A certified copy of this Judgment may be recorded by Wells Fargo in the Official
21   Records of the Recorder’s Office of Orange County; and

22          7.         Each Party shall bear its/his own attorneys’ fees and costs.
23

24
25
26

27
28
                                                          3
                                             JUDGMENT PER STIPULATION



                                                   Exhibit 2                                         Page 24
        Case 8:17-bk-12746-SC                      Doc 34 Filed 02/26/19 Entered 02/26/19 13:13:16                                     Desc
                                                   Main Document    Page 31 of 32



                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
16030 Ventura Blvd., Suite 470, Encino, CA 91436

A true and correct copy of the foregoing document entitled MOTION FOR ORDER AUTHORIZING TRUSTEE TO
COMPROMISE CONTROVERSY WITH WELLS FARGO BANK, N.A, MEMORANDUM OF POINTS AND
AUTHORITIES; DECLARATION IN SUPPORT THEREOF will be served or was served (a) on the judge in chambers in
the form and manner required by LBR 5005-2(d); and (b) in the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On
February 26, 2019, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that
the following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated
below:


                                                                                            Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On February 26, 2019, I served the following persons and/or entities at the last known addresses in this bankruptcy case
or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail, first
class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the judge
will be completed no later than 24 hours after the document is filed.

JUDGE: Service on Judge not required pursuant to Court Manual, Appendix F
DEBTOR: Du Sik Kang, 15541 Williams St., Apt. D9, Tustin, CA 92780-4192

                                                                                            Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on ___________, I served the
following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.


                                                                                            Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

 February 26, 2019                          Helen Cardoza                                       /s/ Helen Cardoza
 Date                                       Printed Name                                        Signature




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
       Case 8:17-bk-12746-SC        Doc 34 Filed 02/26/19 Entered 02/26/19 13:13:16             Desc
                                    Main Document    Page 32 of 32


                         ADDITIONAL SERVICE INFORMATION (if needed):

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF):

ATTORNEY FOR CREDITOR: Bhagwati Barot bbarot@aissolution.com
ATTORNEY FOR INTERESTED PARTY: Young K Chang ybklaw3@gmail.com, r56349@notify.bestcase.com
ATTORNEY FOR TRUSTEE: Jeremy Faith Jeremy@MarguliesFaithlaw.com,
Helen@MarguliesFaithlaw.com;David@MarguliesFaithLaw.com;Victoria@MarguliesFaithlaw.com
TRUSTEE: Jeffrey I Golden (TR) lwerner@wgllp.com, jig@trustesolutions.net;kadele@wgllp.com;lfisk@wgllp.com
ATTORNEY FOR DEBTOR: Jisoo Hwang jhwanglaw@yahoo.com
ATTORNEY FOR INTERESTED PARTY: Sheri Kanesaka sheri.kanesaka@fnf.com, Christine.hipp@fnf.com
ATTORNEY FOR INTERESTED PARTY: Nancy L Lee bknotice@mccarthyholthus.com, nlee@ecf.courtdrive.com
ATTORNEY FOR TRUSTEE: Noreen A Madoyan Noreen@MarguliesFaithLaw.com,
Helen@MarguliesFaithlaw.com;Victoria@MarguliesFaithlaw.com;David@MarguliesFaithLaw.com
ATTORNEY FOR TRUSTEE: Monserrat Morales mmorales@marguliesfaithlaw.com,
Victoria@marguliesfaithlaw.com;David@MarguliesFaithLaw.com;Helen@marguliesfaithlaw.com
ATTORNEY FOR TRUSTEE: Meghann A Triplett Meghann@MarguliesFaithlaw.com,
Helen@MarguliesFaithlaw.com;Victoria@MarguliesFaithlaw.com;David@MarguliesFaithLaw.com
United States Trustee (SA) ustpregion16.sa.ecf@usdoj.gov




                                               2
